Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments with respect to claims 1 and 14 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1 and 14 has been withdrawn. 
Applicant has clarified where the reflector is within the figures, see figures 4a and 5a, elements #480 and #580, respectively. Therefore the drawing objection has been withdrawn.
This clarification also remedies the issue presented in the 35 USC 112b rejection, therefore this rejection has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Brask on 8/23/2021.
The application has been amended as follows: 
Claim 4 should depend on claim 1


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-7, 11-14, 17-21 are allowed.
The most pertinent prior arts are Lin and Mahrt. In combination the prior arts teach the limitations of the claimed invention except for “wherein the reflector is configured to be modulated to reflect different frequencies, wherein modulating the reflector comprises changing a dimension of the cavity, wherein the dimension is changed by an actuator.” The Lin reference does not anticipate nor render obvious the aforementioned limitation. This reference is owned by the same assignee as the claimed invention and this reference also shares inventors. The claimed invention is a clear improvement on the device taught in the Lin reference. The advantage the claimed invention has over the prior arts can be seen in [0040] of the specification. The same limitations can be seen in amended claim 14 and newly added claim 21. For these reasons, the claimed invention is distinguishable over the prior arts, and now is in a condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/            Primary Examiner, Art Unit 2863